Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/07/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 9/07/2021, with respect to the rejection(s) of claims 1, 4-7, 10-14, and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that neither of Chen nor Schierl discloses: “[a decoding time stamp is given] such that the decoding timings of the encoded image data of the pictures of the high layer side each alternated with the decoding timings of the encoded image data of the pictures of the low layer side.”  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, US 2012/0183055 A1, hereafter “Hong”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 2, 6, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,  4, 5 of U.S. Patent No. 10306296. For example:
Application: 16366022 
Patent: 10306296 
1. A transmission device comprising: circuitry configured to encode image data of pictures of a low layer side and a high layer side to form encoded image data, wherein the encoded image data of each layer includes information for identifying a layer to which the encoded image data belongs, and a decoding time stamp is given to encoded image data of each picture, so that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side, such that the decoding timings of the encoded image data of the pictures of the high layer side are each alternated with the decoding timings of the encoded image data of the pictures of the low layer side; prepare a description that includes a first information indicating a level designation value of the encoded image data of pictures of the low layer side and a second information indicating a level designation value of the encoded image data of pictures of the low layer side and the high layer side; and transmit the description and the encoded image data.














2. The transmission device according to claim 1, wherein the circuitry is configured to give a time stamp to the encoded image data of each of the pictures so that decoding intervals of the encoded image data of each of the pictures become equal intervals on each of the low layer side and the high layer side.

6. A reception device comprising: circuitry configured to receive a description and encoded image data of pictures of a low layer side and a high layer side, wherein the description includes a first information indicating a level designation value of the encoded image data of pictures of the low layer side and a second information indicating a level designation value of the encoded image data of pictures of the low layer side and the high layer side, the encoded image data of each layer includes information for identifying a layer to which the encoded image data belongs, and a decoding time stamp is given to encoded image data of each picture, so that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side, such that the decoding timings of the encoded image data of the pictures of the high layer side are each alternated with the decoding timings of the encoded image data of the pictures of the low layer side, decode 



























































13. A reception method comprising: receiving, using circuitry, a description and encoded image data of pictures of a low layer side and a high layer side, wherein the description includes a first information indicating a level designation value of the encoded image data of pictures of the low layer side and a second information indicating a level designation value of the encoded image data of pictures of the low layer side and the high layer side, the encoded image data of each layer includes information for identifying a layer to which the encoded image data belongs, and a decoding time stamp is given to encoded image data of each picture, so that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side such that the decoding timings of the encoded image data of the pictures of the high layer side are each alternated with the decoding timings of the encoded image data of the pictures of the low layer side,; decoding, using 





 

5. A reception method comprising: receiving, by circuitry, a transport stream which includes a first video stream having encoded image data of a picture of a low layer side of a single video stream and a second video stream having encoded image data of a picture of a high layer side of the single video stream which are generated by hierarchically encoding image data of each of pictures constituting dynamic image 




Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims 1, 2 , 6, 13 of the instant application are arguably broader than the claims 1-2, 4, 5, of US patent "10306296"; respectively, which encompass the same metes, bounds, and limitations. For example claim 1 of the instant application include similar scope of claim 1 of Patent 10306296, but claim 1 of the instant application does not include at least feature of claim 1 of Patent as to “wherein the encoded image data has a Network Abstraction Layer (NAL) unit structure, and a level designation value of the first video stream is inserted into the NAL unit of a sequence parameter set (SPS) of the first video stream”; and “includes a first descriptor to which a level designation value of the first video stream is inserted to correspond to the first video stream and a second descriptor to which a level designation value of a video stream in which the first video stream and the second video stream are combined is inserted to correspond to the second video stream, and give a time stamp to the encoded image data of each picture in a decoding order in which said each picture is to be decoded, one at a time, so that a decoding timing of the encoded image data of the picture of the high layer side of the single video stream becomes an intermediate tuning of a decoding timing of the encoded image data of the picture of the low layer side of the single video stream that would otherwise overlap the decoding time of the encoded image data of the picture of the high layer side of the single video stream”.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2013/0243081 A1, in view of Schierl, US 2011/0110436 A1, in further view of Hong, US 2012/0183055 A1.

Regarding claim 1, Chen discloses: a transmission device comprising:
circuitry configured to encode image data of pictures of a low layer side and a high layer side to form encoded image data (Figure 2 illustrates a video encoder according to the invention, configured to encode scalable video having a prediction pattern of a type shown for instance in figure 4.), wherein the encoded image data of each layer includes information for identifying a layer to which the encoded image data belongs ([0503] discloses that a layer identifier may be encoded in a second dimension picture identifier.), and
prepare a description that includes a first information indicating a level designation value of the encoded image data of pictures of the low layer side and a second information indicating a level designation value of the encoded image data of pictures of the low layer side and the high layer side ([0565], [0071], disclose layer_id syntax for providing layer information of a current frame, and of reference frames of a current frame, the latter of which will include multiple layer identifications in the case of a reference frame depending on multiple other layers, such as a P frame in S2 at T0 in figure 4.); and
transmit the description and the encoded image data ([0499] discloses transmitting video bitstream and configuration data of said video bitstream.).
Chen does not disclose:
a decoding time stamp is given to encoded image data of each picture, the decoding time stamp indicating that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side However, Schierl discloses in an analogous art directed to generating a flexible transport stream referencing schemed for multi-layer video (abstract), the limitation of:
a decoding time stamp is given to encoded image data of each picture, the decoding time stamp indicating that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side (Figure 3 illustrates the decoding timings for base layer image data, ch. 1, and enhancement layer image data, ch. 2.  As shown by the x-axis for time, the decoding time stamps for the ch. 2 data elements 42a, 42b, etc are between those of the ch. 1 elements 40a, 40b, etc.  See [0020], [0021].) 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the video coder of Wahadaniah to incorporate the feature, disclosed in Schierl, of arranging the decoding time stamps of a base and an enhancement layer in the order presented in Schierl, with the enhancement layer data elements immediately following those of a base layer, to allow smooth decoding of an enhancement layer frames (Schierl: [0022].)

such that the decoding timings of the encoded image data of the pictures of the high layer side each alternated with the decoding timings of the encoded image data of the pictures of the low layer side 
However Hong discloses: such that the decoding timings of the encoded image data of the pictures of the high layer side each alternated with the decoding timings of the encoded image data of the pictures of the low layer side 
([0008]-[0010] discloses with respect to figure 1 that frames of a base layer 101 having a 7.5 fps display rate can be alternated with frames of a first enhancement layer 106.);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to alternate the decoding timings of a base layer and a first enhancement layer, as disclosed in Hong, within a scalable video stream of the type disclosed in Chen in view of Schierl, in order to use the first enhancement layer to double the frame rate of the base layer by itself, while also allowing use of the base layer frames as reference frames for the respective first enhancement layer frames alternated with said base layer frames, as in figure 1 of Hong ([0006], [0008], [0026])

Regarding claim 4, the combination of Chang in view of Schierl in view of Hong discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Chen, further discloses: the transmission device according to claim 1, wherein the circuitry is configured to transmit the encoded image data of the pictures of the low layer side and the pictures of the high layer side in a single video stream ([0499] states video encoder may include in the transmitted bitstream configuration data, definiction, index table, etc.)

Regarding claim 5, the combination of Chang in view of Schierl in view of Hong discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Schierl, further discloses:  the transmission device according to claim 1, wherein the circuitry is configured to transmit the encoded image data as two video streams which are a base stream having the encoded image data of the pictures of the low layer side and an enhanced stream having the encoded image data of the pictures of the high layer side ([0004] discloses video may be encoded into sub-bitstreams, of the type shown in figure 3.).

Claims 6, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Schierl, in view of Hong, in view of Wahadaniah, US 2013/0101034 A1.

Regarding claim 6, Chen discloses: A reception device comprising:
circuitry configured to 
receive a description and encoded image data of pictures of a low layer side and a high layer side (Figure 2 illustrates a video encoder according to the invention, configured to encode scalable video having a prediction pattern of a type shown for instance in figure 4.), wherein 
the description includes a first information indicating a level designation value of the encoded image data of pictures of the low layer side and a second information indicating a level designation value of the encoded image data of pictures of the low layer side and the high layer side ([0565], [0071], disclose layer_id syntax for providing layer information of a current frame, and of reference ,
the encoded image data of each layer includes information for identifying a layer to which the encoded image data belongs ([0503] discloses that a layer identifier may be encoded in a second dimension picture identifier.), and
decode encoded image data of pictures from a lowest layer to a specified layer on the basis of the description (See figure 12 flowchart, showing decoding steps.  As understood from the dependencies shown in figures 4-9, the base layer is decoded first followed by enhancement layers, according to their dependencies, because all other layers reference the base layer, either directly, or via an intermediate layer.), and
Chen does not disclose:
a decoding time stamp is given to encoded image data of each picture, the decoding time stamp indicating that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side 
However, Schierl discloses in an analogous art directed to generating a flexible transport stream referencing schemed for multi-layer video (abstract), the limitation of:
a decoding time stamp is given to encoded image data of each picture, the decoding time stamp indicating that decoding timings of the encoded image data of pictures of the high layer side are set between decoding timings of the encoded image data of pictures of the low layer side (Figure 3 illustrates the decoding timings for a base layer, ch. 1, and an enhancement layer, ch. 2.  As shown by the x-axis for time, the decoding time stamps for the ch. 2 data elements 42a, 42b, etc are between those of the ch. 1 elements 40a, 40b, etc.  See [0020], [0021].) 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the video coder of Wahadaniah to incorporate the feature, 
While the combination of Chen in view of Schierl discloses a system for multilayer video coding which includes syntax indicating a level to which an associated piece of image data belongs, as well as decoding time stamp information, this combination does not disclose the decoding timings are: 
such that the decoding timings of the encoded image data of the pictures of the high layer side each alternated with the decoding timings of the encoded image data of the pictures of the low layer side 
However Hong discloses: such that the decoding timings of the encoded image data of the pictures of the high layer side each alternated with the decoding timings of the encoded image data of the pictures of the low layer side 
([0008]-[0010] discloses with respect to figure 1 that frames of a base layer 101 having a 7.5 fps display rate can be alternated with frames of a first enhancement layer 106.);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to alternate the decoding timings of a base layer and a first enhancement layer, as disclosed in Hong, within a scalable video stream of the type disclosed in Chen in view of Schierl, in order to use the first enhancement layer to double the frame rate of the base layer by itself, while also allowing use of the base layer frames as reference frames for the respective first enhancement layer frames alternated with said base layer frames, as in figure 1 of Hong ([0006], [0008], [0026])
The combination of Chen in view of Schierl does not disclose:
set a frame rate of the decoded image data on the basis of selection information which is generated automatically or according to a user operation (figure 42 in Wahadaniah, as disclosed in [0379] encodes frame rate selection information as video attribute information).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the combination of Chen in view of Schierl with a frame selection attribute information, as disclosed in of Wahadaniah, in order to inform a decoding device of the frame rate of the received bitstream (Wahadaniah [0379].)

Regarding claim 11, the combination of Chen in view of Schierl in view of Hong in view of Wahadaniah discloses the limitations of claim 6, upon which depends claim 10.  This combination, specifically Chen, further discloses: the reception device according to claim 6, wherein the circuitry is configured to receive the encoded image data of the pictures of the low layer side and the pictures of the high layer side in a single video stream ([0499] states video encoder may include in the transmitted bitstream configuration data, definiction, index table, etc.)

Regarding claim 12, the combination of Chen in view of Schierl in view of Hong in view of Wahadaniah discloses the limitations of claim 6, upon which depends claim 12.  This combination, specifically Schierl, further discloses: the reception device according to claim 6, wherein the circuitry is configured to receive the encoded image data as two video streams which are a base stream having the encoded image data of the pictures of the low layer side and an enhanced stream having the encoded image data of the pictures of the high layer side ([0004] discloses video may be encoded into sub-bitstreams, of the type shown in figure 3.).

.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Schierl in view of Hong in view of Wahadaniah in further view of Xu, US 8,130,830 B2; and Huysegeems, US 2014/0089993 A1.

Regarding claim 7, the combination of Chen in view of Schierl in view of Hong in view of Wahadaniah discloses the limitations of claim 6, upon which depends claim 7.  This combination does not disclose explicity: the reception device according to claim 6, wherein the circuitry is configured to set the specified layer automatically or according to a user operation.
Xu discloses a bitstream selection module that automatically selects one among a plurality of enhancement layers in a video bitstream based on the current network bandwidth and a high quality reference bit rate (HQRB) of each of the respective layers (see abstract, figure 6 flowchart.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the combination of Chen, in view of Schierl, in view of Wahadaniah to automatically select an enhancement layer in a scalable video bitstream, as disclosed in Xu, in order to provide video quality that is responsive to the channel bandwidth, wchi can improve transmission performance during fluctuating network conditions (Xu col. 4, lines 34-41; col. 2 lines 22-27.)

.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Schierl in view of Hong in view of Wahadaniah in further view of Huysegeems, US 2014/0089993 A1.

Regarding claim 10, the combination of Chen in view of Schierl in view of Wahadaniah discloses the limitations of claim 6, upon which depends claim 10.  This combination does not disclose: the reception device according to claim 6, wherein the circuitry is configured to match the frame rate of the decoded image data with a display capability.
[0054] discloses transmitting from a video server 270 an appropriate version of a requested video fragment to a client device 200.  According to [0055], a receiving device 240 receives a video fragment thereby, and adapts the frame rate of the video so that it is displayed according to a playback mode selected at the display device (See [0046], [0052]), according to its capabilities.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Chen in view of Schierl in view of Wahadaniah to perform frame rate adjustment to match a frame rate selected at a playback device according to a playback mode, in order to allow the functionality of a user selection of playback mode (Huysegeems [0052].)

Method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 10.  Therefore method claim 17 corresponds to apparatus claim 10 and is rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425